UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.001-33202 MONDIAL VENTURES, INC. (Exact name of registrant as specified in its charter) Nevada 27-4481914 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4625 West Nevso Drive, Suite 2, Las Vegas, NV 89103 (702) 253-7870 (Address of principal executive offices) (Zip Code) (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section12(b) of the Act:None Securities registered pursuant to Section12(g) of the Act: Common Stock, par value$.0001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes o Noþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes o No þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§229.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes o No þ Indicate by check mark if the disclosure of delinquent filers pursuant to Item405 or Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No þ As of December 31, 2011, the last business day of our most recently completed fourth fiscal quarter; the aggregate market value of the registrant’s Common Stock held by non-affiliates was $39,000. As of March 31, 2012, the registrant had outstanding 100,000,000 shares of Common Stock, par value $.0001. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS AND INFORMATION This report (this “Report”), the other reports, statements, and information that we have previously filed or that we may subsequently file with the Securities and Exchange Commission (the “SEC”), and public announcements that we have previously made or may subsequently make include, may include or may incorporate by reference certain statements that may be deemed to be “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 and are intended to enjoy the benefits of that Act.These forward looking statements relate to, among other things, such matters as anticipated financial performance, business prospects, technological developments, products, expansion opportunities, possible strategic initiatives, new business concepts, capital expenditure plans, fashion trends, consumer spending patterns and similar matters.Unless the context is otherwise, the forward-looking statements included or incorporated by reference in this Report and those reports, statements, information and announcements address activities, events or developments that Mondial Ventures, Inc. a Nevada corporation (together with its subsidiaries hereinafter referred to as “we,” “us,” “our,” or “the Company” unless context otherwise requires) expects or anticipates, will or may occur in the future.Any statements in this Report about expectations, beliefs, plans, objectives, assumptions or future events or performance are not historical facts and are forward-looking statements.These statements are often, but not always, made through the use of words or phrases such as “may,” “should,” “could,” “predict,” “potential,” “believe,” “will likely result,” “expect,” “will continue,” “anticipate,” “seek,” “estimate,” “intend,” “plan,” “projection,” “would” and “outlook,” and similar expressions.Accordingly, these statements involve estimates, assumptions and uncertainties, which could cause actual results to differ materially from those expressed in them.Any forward-looking statements are qualified in their entirety by reference to the factors discussed throughout this Report.We note that a variety of factors could cause actual results and experience to differ materially from the anticipated results or expectations expressed in our forward-looking statements.The risks and uncertainties that may affect the operations, performance, development and results of our business include, but are not limited to, the following: litigation including intellectual property and employment matters; the inability to renew material leases, licenses or contracts upon their expiration on acceptable terms; changes in consumer spending patterns; changes in consumer preferences and overall economic conditions; the impact of competition and pricing; changes in weather patterns; the financial condition of the suppliers and manufacturers; changes in existing or potential duties, tariffs or quotas and the application thereof; changes in relationships between the United States and foreign countries; economic and political instability in foreign countries, or restrictive actions by the governments of foreign countries in which suppliers and manufacturers from whom we source are located or otherwise do business; changes in trade, intellectual property, customs and/or tax laws; fluctuations in currency exchange rates; the risk that we will not be able to integrate acquired businesses successfully, or that such integration will take longer than anticipated; expected cost savings or synergies from acquisitions will not be achieved or unexpected costs will be incurred; customers will not be retained or that disruptions from acquisitions will harm relationships with customers, employees and suppliers; costs and other expenditures in excess of those projected for environmental investigation and remediation or other legal proceedings; the ability to hire and retain employees; performance of other parties in strategic alliances; general economic, business and social conditions in the countries from which we source products or supplies; performance of partners in joint ventures other operations; the ability to comply with local laws in foreign countries; threats or acts of terrorism or war; strikes, work stoppages and/or slowdowns by unions that play a significant role in the manufacture, distribution or sale of product; congestion at major ocean ports; changes in commodity prices such as oil; and changes in the value of the dollar relative to other currencies.See also “Risk Factors.”All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by these cautionary statements.We do not undertake any obligation to release publicly any revisions to such forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. All forward-looking statements concerning economic conditions, rates of growth, rates of income or values as may be included in this document are based on information available to us on the dates noted, and we assume no obligation to update any such forward-looking statements. It is important to note that our actual results may differ materially from those in such forward-looking statements due to fluctuations in interest rates, inflation, government regulations, economic conditions and competitive product and pricing pressures in the geographic and business areas in which we conduct operations, including our plans, objectives, expectations and intentions and other factors discussed elsewhere in this Report. The risk factors referred to in this Report could materially and adversely affect our business, financial conditions and results of operations and cause actual results or outcomes to differ materially from those expressed in any forward-looking statements made by us, and you should not place undue reliance on any such forward-looking statements. Any forward-looking statement speaks only as of the date on which it is made and we do not undertake any obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. The risks and uncertainties described below are not the only ones we face. New factors emerge from time to time, and it is not possible for us to predict which will arise. There may be additional risks not presently known to us or that we currently believe are immaterial to our business. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. If any such risks occur, our business, operating results, liquidity and financial condition could be materially affected in an adverse manner. Under such circumstances, you may lose all or part of your investment. The industry and market data contained in this Report are based either on our management’s own estimates or, where indicated, independent industry publications, reports by governmental agencies or market research firms or other published independent sources and, in each case, are believed by our management to be reasonable estimates. However, industry and market data is subject to change and cannot always be verified with complete certainty due to limits on the availability and reliability of raw data, the voluntary nature of the data gathering process and other limitations and uncertainties inherent in any statistical survey of market shares. We have not independently verified market and industry data from third-party sources. In addition, consumption patterns and customer preferences can and do change. As a result, you should be aware that market share, ranking and other similar data set forth herein, and estimates and beliefs based on such data, may not be verifiable or reliable. MONDIAL VENTURES, INC. ANNUAL REPORT ON FORM 10-K TABLE OF CONTENTS PART I. Page Item 1. Business. 1 Description of Business 1 Footwear and Apparel Industry Overview 2 Our Products 3 Our Business Strategy 3 Sales and Marketing 3 Manufacturing and Distribution 5 Product Licensing and Sublicensing 6 International Revenues 6 Competition 6 Intellectual Property 7 Regulation 7 Product Liability and Insurance 8 Employees 8 Directors and Executive Officers 8 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers 9 Facilities 10 Other 10 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 21 Item 2. Properties 21 Item 3. Legal Proceedings 22 PART II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 22 Item 6. Selected Financial Data 24 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 27 Item 8. Financial Statements and Supplementary Data 27 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 29 Item 9A. Controls and Procedures 29 Item 9B. Other Information 29 PART III. Item 10. Directors, Executive Officers and Corporate Governance 29 Item 11. Executive Compensation 30 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 32 Item 13. Certain Relationships and Related Transactions, and Director Independence 33 Item 14. Principal Accountant Fees and Services 34 PART IV. 34 Item 15. Exhibits and Financial Statement Schedules 34 SIGNATURES 36 PART I ITEM1. BUSINESS Description of Business Our Business – Legacy Athletic Apparel Legacy Athletic Apparel was formed in July 2010 as a Virginia limited liability company.In December 2010, Legacy Athletic Apparel merged with and into Mondial Ventures, Inc., a Nevada corporation. Our principal business activities are the development, design, marketing and distribution of branded performance apparel, footwear and accessories for men, women and youth.We intend to sell our products worldwide to be worn by athletes at all levels, from youth to professional, on playing fields around the globe, as well as by consumers with active lifestyles interested in fashion-forward products.Our initial focus will be distribution in the lower-tier and mid-tier mass market with potential expansion into the higher tier markets once brand recognition has been established. We have licensed the applications for the trademarks “Alltimate Ball” and the “AB” logo.We are in discussions with respect to the licensing of additional trademarks and may decide not to utilize the “Alltimate Ball” and “AB” logo trademarks.In addition, Mr. Henry, our CEO, as licensor, and Legacy Athletic Apparel LLC, as licensee, were parties to an Intellectual Property License Agreement dated as of October 25, 2010.We assumed the License Agreement in the merger.Under the License Agreement, the licensor grants to us the exclusive right to use the proprietary marks and other intellectual property covered by the License Agreement in connection with the specified licensed products, which includes the types of athletic-based lifestyle products we intend to market.We may license additional marks from Mr. Henry. We also intend to apply to register for additional trademarks and tradenames as well as to license additional trademarks and tradenames from their respective holders.We therefore intend to have numerous brands geared to differing demographics and consumer groups. We will begin in the athletic arena and then carry extensions into lifestyle and casual wear. Legacy – Mondial Merger Pursuant to an Agreement and Plan of Merger dated as of December 14, 2010, entered into by and between Legacy Athletic Apparel LLC, a Virginia limited liability company and Mondial Ventures, Inc., a Nevada corporation, on December 30, 2010, Legacy merged into Mondial, with Mondial being the surviving entity.As a result of the merger, Mondial succeeded to the business and acquired all the assets and assumed all the liabilities of Legacy. Historical Mining Operations Mondial Ventures, Inc. was incorporated in the State of Nevada on May 29, 2002.Prior to the merger, we were an exploration stage mineral company engaged in the acquisition, and exploration of mineral properties with a view to exploiting any mineral deposits we would discover and that demonstrated economic feasibility.Prior to December 15, 2010, we owned a 100% interest in four contiguous mineral claims collectively known as the Q29 property.The claims expired on December 15, 2010, and in light of our determination to change our business as contemplated in the merger, we did not re-stake the claims. 1 Prior to the merger, our plan of operation had been to conduct exploration work on the Q29 property in order to ascertain whether it possessed economic quantities of copper or gold.There could be no assurance that economic mineral deposits or reserves existed on the Q29 property until appropriate exploration work could be done and an economic evaluation based on such work concluded that production of minerals from the property is economically feasible. Footwear and Apparel Industry Overview The U.S. footwear manufacturing industry primarily consists of about 100 manufacturers with sales of about $2 billion.The major shoe companies in the U.S., including NIKE, Skechers USA, and Timberland, are mainly owners of brand names that “source” their shoes from independent manufacturers outside the U.S.Some U.S. manufacturers, like New Balance, make a percentage of their shoes in the U.S. while other smaller operations manufacture all their shoes in the U.S. The U.S. footwear retail industry includes about 30,000 stores with combined annual revenue of about $25 billion.Major companies include Payless, ShoeSource, Brown Shoe Company (which owns Famous Footwear and Naturalizer), Foot Locker, and DSW.Shoe manufacturers, such as Nike, also have retail operations. The U.S. apparel manufacturing industry includes about 8,000 companies that have combined annual revenue of about $20 billion. Large companies include Levi Strauss, Phillips-Van Heusen, VF Corporation, and Warnaco. The industry is fragmented: the 50 largest companies generate less than 40 percent of revenue.The industry includes knitting mills, but most apparel is cut and sewn. The U.S. clothing retail industry includes about 100,000 stores with combined annual revenue of about $150 billion. Large companies include TJX Companies (TJ Maxx, Marshalls); Gap; Limited Brands; Ross; and Abercrombie & Fitch.The industry is concentrated: the 50 largest companies account for about 65 percent of industry revenue. The U.S. athletic apparel market is the world’s largest sportswear market, accounting for 41% of total sales, followed by the European Union, which accounts for about 38% of total sporting apparel turnover.There is a stiff competition among the sportswear brands that control a majority of the share of this market.These companies spend heavily on innovation and sponsorship events which act as major barriers for the new entrants to this industry. 2 Our Products Our product offerings will consist of footwear, apparel and accessories for men, women and youth.We will market our products at multiple price levels, but our primary and initial target will be the lower-tier and mid-tier mass market.We will provide consumers with what we believe to be a more economical and fashionable alternative to traditional athletic products. Apparel Our apparel will be offered in a variety of styles and fits intended to enhance comfort and mobility, as well as to exhibit a current fashionability that is suitable to wear off the field and out on the town. Footwear We plan to begin by offering footwear for men, women and youth, and each year will expand our footwear offerings.Our footwear offerings will begin with the basketball shoe.We will then expand into developing new footwear categories, such as baseball, football and soccer shoes, as well as skater and casual athletic shoes. Accessories We will also enter into agreements with our licensees to develop accessories related to our apparel and footwear products. Our product, marketing and sales teams will be actively involved in all steps of the design process in order to maintain brand standards and consistency.Our licensees will include bags, socks, headwear, watches, eyewear and other products designed to be used and worn in a manner complementary to our other product offerings. Our Business Strategy Our revenues will be generated primarily from the licensing and wholesale distribution of our products to national and regional retailers, primarily in the lower-tier and mid-tier mass market.We will also generate revenue from product licensing and from the sale of our products through our direct to consumer sales channel, which includes sales through our website and catalogs.As our brand recognition grows, we intend to build flagship stores in the major metropolitan areas of the U.S. such as New York, Los Angeles, Miami and Chicago.We intend to offer our products in retail stores worldwide.A large majority of our products will be sold in North America; however, we believe that our products will appeal to athletes and consumers with active lifestyles around the globe.We will seek international distributors and licensees for our products.We plan to continue to grow our business over the long term through increased sales of our apparel, footwear and accessories, expansion of our wholesale distribution, growth in our direct to consumer sales channel and expansion in international markets.Virtually all of our products will be manufactured by unaffiliated manufacturers operating outside of the United States. Sales and Marketing We will focus on marketing and selling our products to consumers for use in athletics, fitness, and lifestyle activities. We will maintain control over our brand image with an in-house marketing and promotions department that designs and produces most of our advertising campaigns. We will seek to drive consumer demand for our products by building brand equity and awareness as a leading athletic brand and lifestyle brand. Sports/Entertainment Marketing Our marketing and promotion efforts will begin with a strategy of selling our products to mass market consumers by advertising the product being worn by high-performing athletes and teams on the collegiate and professional levels, legendary streetballers, and by these same athletes as well as entertainment celebrities out on the town.As a result, our products will be seen on the field as well as at high-profile events, giving our products exposure to various consumer audiences through the internet, television, magazines and live at sporting and other events.This exposure to consumers will help us establish both performance and fashion forward authenticity as consumers can see our products being worn by high-performing athletes during athletic events as well as by entertainment celebrities during entertainment events. 3 We will also have sponsorship agreements with individual athletes.Our strategy is to find the next generation of stars as well as mid-tier athletes.We will begin initially with NBA athletes and then expand into sponsorship agreements with athletes in other sports.As our revenues increase, we will have the opportunity to solicit higher tier players as well.We will seek sponsorship agreements with entertainment celebrities, including actors and musical artists, as well. We will seek to sponsor events to drive awareness and brand authenticity from a grassroots level.For example, we plan to enter into an agreement with the NFL Combine to associate the brand with the development of an athletic training platform.In 2011, we plan to also sponsor a number of combines, camps and clinics for many sports at regional sites across the country for male and female athletes.We will sponsor a bus tour which will carry our grassroots marketing team across the country – to high school and college events, professional sporting events, neighborhood events, and concerts – doing give-aways as part of our promotional campaign.The bus will be wrapped with our advertising and also appear at major sporting events such as the Superbowl and NBA All-Star Weekend. We will reach young basketball athletes at all levels by sponsoring basketball events, camps and clinics in association with established youth organizations. We will also solicit agreements with high schools and colleges teams to provide uniforms and utilize the team games as advertising opportunities for our products. We plan to be a sponsor of BET’s RIP the RUNWAY, the BET awards, award shows on MTV and VH1, and the ESPY Awards Show and will use the national platforms to launch our commercial campaigns.We believe these relationships will create significant product and brand exposure that will contribute to our on-field and off-field authenticity. Media and Promotion We intend to feature our products in a variety of national publications such as Vibe, SPIN, ESPN the Magazine, Sports Illustrated, Complex, NBA Magazine and Source, and to advertise regularly in several sport-specific and fashion-specific publications.We also plan to purchase advertising spots on the major networks, on children’s shows and on TNT, NBATV, ESPN, BET, and MTV.We also plan to advertize our brand and products on billboards nationwide. Our media campaigns will run in a variety of lengths and formats and will include campaigns featuring several NBA players initially, and subsequently featuring athletes from other sports as well as entertainment celebrities.We hosted several events at 2ll-Star Weekend in Los Angeles and undertook an extensive advertising campaign to launch our company and commence brand recognition for our inaugural product line.Our ability to secure product placement in movies, television shows and video games will also allow us to reinforce our authenticity as well as establish our brand with broader audiences who may not otherwise be exposed to our advertising and brand efforts. Retail Marketing and Product Presentation The primary component of our retail marketing strategy will be to effectively exploit the floor space dedicated to our products within our major retail accounts.The design and funding of our concept shops within our major retail accounts will be a key initiative for securing prime floor space, educating the consumer and creating an exciting environment to introduce the consumer to our brand.Our concept shops will enhance our brand’s presentation within our major retail accounts with a shop-in-shop approach, using dedicated floor space exclusively for our products, including flooring, lighting, walls, displays and images.We will use a similar approach with our international retail accounts.Our flagship stores will have a design consistent with our concept shops in order to enhance our brand recognition. Across our many retailers and flagship stores, we will also use in-store fixtures and displays that highlight our logo and have an athletic but fashion-forward look.We believe our in-store fixtures and displays will be are exciting and unique.These displays will provide an easily identifiable place for consumers to look for our products and are intended to reinforce the message that our brand is distinct from our competitors. We will work with our retailers to establish optimal placement for our products and to have the brand represented in the many departments of large national or regional retail chains.The fixtures and displays will enable us to achieve placement of our products throughout stores by providing retailers with outposts to use in various store sections. 4 Manufacturing and Distribution Manufacturing and Sourcing Substantially all of our products will be manufactured by unaffiliated manufacturers, primarily in the People’s Republic of China, the Philippines and India.All manufacturers will be evaluated for quality systems, social compliance and financial strength by our quality assurance team prior to being selected and on an ongoing basis. Where appropriate, we will strive to qualify multiple manufacturers for particular product types and fabrications.We will also seek out vendors that can perform multiple manufacturing stages, such as procuring raw materials and providing finished products, which will help us to control the cost of goods sold.We will enter into a variety of agreements with our manufacturers, including non-disclosure and confidentiality agreements, and we will require that all of our manufacturers adhere to a code of conduct regarding quality of manufacturing and working conditions and other social concerns.In the next several years, we intend to have offices in Asia to support our manufacturing, quality assurance and sourcing efforts for footwear and apparel. Many of the specialty fabrics and other raw materials which will be used in our products are technically advanced products developed by third parties and may be available, in the short term, from a limited number of sources.The fabric and the raw materials used to manufacture our products will be sourced by our manufacturers from a limited number of suppliers pre-approved by us.The fabrics used by our suppliers and manufacturers will primarily be synthetic fabrics and involve raw materials, including petroleum based products, that may be subject to price fluctuations and shortages. Some products may be manufactured locally in order to build and ship apparel products on tight deadlines for athletes endorsing our products, high-profile athletes, teams and leagues. While these apparel products manufactured represent an immaterial portion of our total net revenues, we believe this will help us to provide superior service to our product endorsers and select customers. Inventory Management Our initial objective is to secure a license agreement with a major retailer, wherein we will not be required to carry inventory.In the event we are required to carry inventory, inventory management will be important to the financial condition and operating results of our business.We will manage our inventory levels based on any existing orders, anticipated sales and the rapid-delivery requirements of our customers.Our inventory strategy will be focused on continuing to meet consumer demand while improving our inventory efficiency over the long term by putting systems and procedures in place to improve our inventory management.We expect to achieve this by being in stock in core product offerings, which includes products that we plan to have available for sale over the next twelve months and beyond at full price.In addition, we expect to achieve our inventory strategy by ordering our seasonal products based on current bookings, shipping seasonal product at the start of the shipping window in order to maximize the productivity of floor space at our retailers and earmarking any seasonal excess for liquidation sales to third parties. Our practice, and the general practice in the apparel and footwear industries, is to offer retail customers the right to return defective or improperly shipped merchandise.Because of long lead-times for design and production of our products, from time to time we will commence production of new products before receiving orders for those products.This will affect our inventory levels for new products. Licensing/Wholesale Distribution We plan to have our products in retail stores primarily in North America, but also in retail stores worldwide.We will also sell our products directly to consumers through our website and catalogs as well as through our flagship stores. 5 We expect that the majority of our net revenues will be generated from our licensing arrangements and wholesale distribution.We intend to secure license agreements with national and regional retail chains such K-mart, Wal-mart, Target, Kohl’s, and JC Penneys.Additional wholesale distribution is intended to be derived from independent and specialty retailers, institutional athletic departments, leagues and teams.The independent and specialty retailers will be serviced by a combination of in-house sales personnel and third-party commissioned manufacturer’s representatives and will represent an important part of our product distribution strategy and help build on the authenticity of our products. If we are required to distribute goods domestically, we intend to secure distribution facilities for the distribution of our products. We will also seek third-party logistics providers in international territories for distribution in these respective territories. We will secure additional distribution facilities as needed. Direct to Consumer Sales In the next several years, we also expect a portion of our net revenues to be generated through direct to consumer sales.Direct-to-consumer sales would include discounted sales through our flagship stores and sales through our global website and catalog.Through our flagship stores, consumers will experience our brand first-hand and have full access to the entire line of our products. Product Licensing and Sublicensing In addition to generating revenues through wholesale distribution and direct to consumer sales, we plan to generate revenues from licensing and sub-licensing arrangements to manufacture and distribute our branded products.To maintain consistent quality and performance, we will pre-approve all products manufactured and sold by our licensees, and our quality assurance team will strive to ensure that the products meet the same quality and compliance standards as the products that we sell directly. International Revenues We intend to secure third-party distributors and licensees in Asia, Europe and other territories.We believe that the trend toward fashionable athletic wear is global, and given the popularity of American sports and athletes, we intend over time to introduce our products throughout the world.In international markets, we are introducing our apparel, footwear and accessories in a manner consistent with our past brand-building strategy, including selling our products directly to teams, individual athletes and entertainment celebrities in these markets, thereby providing us with product exposure to broad audiences of potential consumers. Competition The market for athletic footwear and apparel is highly competitive and includes many new competitors as well as increased competition from established companies expanding their production and marketing of products.The fabrics and technology used in manufacturing our products are generally not unique to us, and we do not currently own any fabric or process patents.Many of our competitors are large apparel, footwear and sporting goods companies with strong worldwide brand recognition and significantly greater resources than us, such as Nike and Adidas.Smaller brands that have current popularity amongst athletes and youth are our competitors as well.We will also compete with other manufacturers and private label offerings of certain retailers, including some of our customers. In addition, we must compete with others for purchasing decisions as well as limited floor space at retailers.We believe we can be successful in this area because of the good relationships we will develop and as a result of the uniquely fashion forward nature of our products in our specific markets.However, if retailers earn greater margins from our competitors’ products, they may favor the display and sale of those products. We believe that we will be able to compete successfully because of our brand image and recognition, our competitive price point, the relative performance and quality of our products, our fashion-forward designs and our selective distribution policies.In the future we expect to compete for consumer preferences and expect that we may face greater competition on pricing.This may favor larger competitors with lower costs per unit of product produced that can spread the effect of price discounts across a larger array of products and across a larger customer base than ours.The purchasing decisions of consumers for our products will often reflect highly subjective preferences that can be influenced by many factors, including advertising, media, product sponsorships, product improvements and changing styles. 6 Intellectual Property We believe we own the internally developed material trademarks used in connection with the marketing, distribution and sale of all our products, both domestically and internationally, where our products will be sold or manufactured.We have licensed our major trademarks, “ALLTIMATE BALL” and the “AB” logo, both of which are currently intent-to-use applications in the U.S. Patent and Trademark office.We intend to continue to strategically register, both domestically and internationally, trademarks and copyrights we utilize today and those we develop in the future.We will continue to aggressively police our trademarks and pursue those who infringe, both domestically and internationally. We believe that the distinctive trademarks that we use in connection with our products are important in building our brand image and distinguishing our products from those of others.These trademarks are among our most valuable assets. In addition to our distinctive trademarks, we also place significant value on our trade dress, which is the overall image and appearance of our products, and we believe that our trade dress will help to distinguish our products in the marketplace. The intellectual property rights in the technology, fabrics and processes used to manufacture our products generally are owned or controlled by our suppliers.As a result, our ability to obtain patent protection for our products is limited and we currently do not own any issued fabric or process patents.In the event we develop new product applications, we will focus our efforts on obtaining patent protection for what we believe to be strategic, new product applications in the marketplace.We will file patent applications where we deem appropriate to protect our inventions and designs, and we expect the number of applications to grow as our business grows and as we continue to innovate in a range of product categories. Regulation The labeling, distribution, importation, marketing and sale of our products are subject to extensive regulation by various federal agencies, including the Federal Trade Commission, Consumer Product Safety Commission and state attorneys general in the U.S., as well as by various other federal, state, provincial, local and international regulatory authorities in the locations in which our products are distributed or sold. We will require that our suppliers, independent manufacturers and licensees of our products operate their businesses in compliance with the laws and regulations that apply to them as well as the social and other standards and policies we impose on them.We do not control these suppliers, manufacturers or licensees or their labor practices.A violation of our policies, labor laws or other laws by our suppliers, manufacturers or licensees could interrupt or otherwise disrupt our sourcing or damage our brand image.Negative publicity regarding the production methods of any of our suppliers, manufacturers or licensees could adversely affect our reputation and sales and force us to locate alternative suppliers, manufacturing sources or licensees. International Regulation Our international operations and sources of supply are subject to the usual risks of doing business abroad, such as possible revaluation of currencies, export and import duties, anti-dumping measures, quotas, safeguard measures, trade restrictions, restrictions on the transfer of funds and, in certain parts of the world, political instability and terrorism.We cannot predict the likelihood of such developments occurring. The current global economic recession has resulted in a significant slow down in international trade and a sharp rise in protectionist actions around the world.These trends are affecting many global manufacturing and service sectors, and the footwear and apparel industries, as a whole, are not immune.Companies in our industry are facing trade protectionist challenges in many different regions, and we plan to work together with them to address trade issues to reduce the impact to the industry, while observing applicable competition laws.Notwithstanding our efforts, such actions, if implemented, could result in increases in the cost of our products, which could adversely affect our sales or profitability and the imported footwear and apparel industry as a whole.Accordingly, we are actively monitoring the developments described below. 7 China represents an important sourcing and marketing country for us.Many governments around the world are concerned about China’s growing and fast-paced economy, compliance with WTO rules, currency valuation, and high trade surpluses.As a result, a wide range of legislative proposals have been introduced to address these concerns.While some of these concerns may be justified, we intend to work with broad coalitions of global businesses and trade associations representing a wide variety of sectors (e.g., services, manufacturing, and agriculture) to help ensure any legislation enacted and implemented (i) addresses legitimate and core concerns, (ii) is consistent with international trade rules, and (iii) reflects and considers China’s domestic economy and the important role it has in the global economic community.We believe other companies in our industry as well as most other multi-national companies are in a similar position regarding these trade measures. In the event any of these trade protection measures are implemented, we believe that we have the ability to develop, over a period of time, adequate alternative sources of supply for the products obtained from our present suppliers.If events prevent us from acquiring products from our suppliers in a particular country, our operations could be temporarily disrupted and we could experience an adverse financial impact.However, we believe we could abate any such disruption, and that much of the adverse impact on supply would, therefore, be of a short-term nature. We believe our principal competitors are subject to similar risks. Product Liability and Insurance We will carry standard insurance policies related primarily to workers’ compensation, physical loss to property and business interruption resulting from such loss and comprehensive general, product, and vehicle liability. We may purchase third party coverage for losses in excess of significant levels. Provisions for losses expected under these programs are recorded based upon estimates of aggregate liability for claims incurred utilizing independent actuarial calculations. These actuarial calculations utilize assumptions including historical claims experience, demographic factors and severity factors to estimate the frequency and severity of losses as well as the patterns surrounding the emergence, development and settlement of claims. Our anticipated product liability insurance may not be available to us in amounts and on acceptable terms, if at all, and, if available, the coverages may not be adequate to protect us against any future product liability claims. If we are unable to obtain insurance at an acceptable cost or on acceptable terms with adequate coverage or otherwise protect against potential product liability claims, we will be exposed to significant liabilities, which may harm our business. Employees As of December 31, 2011, Legacy was run by its founder, Rodney Henry.If we are successful in executing our business strategy, we anticipate hiring new employees. We do not anticipate that our employees will be represented by a labor union, nor do we anticipate that they will be any part of any collective bargaining agreement.We intend to have good relations with our employees. Directors and Executive Officers Our directors currently have terms which will end at our next annual meeting of the stockholders or until their successors are elected and qualify, subject to their death, resignation or removal.Officers serve at the discretion of the board of directors. There are no family relationships among any of our directors and executive officers. The following table sets forth certain biographical information with respect to our directors and executive officers as of December 31, 2011: Name Position Age Rodney Henry Chief Executive Officer and Chairman 42 Robert Fiallo Chief Operating Officer, Director Designee 43 Jeff Sirianni Director Designee 33 8 Rodney Henry - Chief Executive Officer and Chairman - Rodney Henry is the owner, founder and CEO of Protege, a mass market athletic footwear and clothing brand, founded in 2007, that is distributed nationally by Kmart/Sears in over 3000 stores.In 2007, Mr. Henry also executive produced, directed and wrote the “Stars on Stars” series on Fox Sports Network, a talk show aired nationally, involving discussions between entertainment celebrities and superstar athletes.Between 2005 and 2007, Mr. Henry had a production deal with Disney/ESPN and produced “Back in the Day,” a documentary series chronicling the lives of superstar athletes which was also nationally aired.During that same period, Mr. Henry was also instrumental in the start-up and operation of the Starbury brand, a footwear and apparel line sold at Steve and Barry’s, featuring Stephon Marbury.Rodney Henry received his B.S. in Business and Marketing from St. Thomas Aquinas College in Sparkill, New York and also attended the Fashion Institute of Technology in New York City. Robert Fiallo - Chief Operating Officer and Director - Robert Fiallo has since 2008 been the Chairman and Chief Executive Officer of Potomac Securities, LLC, an SEC-registered, FINRA-licensed broker-dealer of which he was also the founder.From 2003 to 2008, Mr. Fiallo was Chief Executive Officer of Fidelity & Trust Bank.As the Founder and CEO of Fidelity & Trust Bank, he led the organization through considerable growth and earnings, eventually merging with a publicly traded regional bank.Mr. Fiallo is a native Washingtonian with well-established roots in the DC Metropolitan area.Having attended Fairfax HS and the University of Maryland, a solid foundation was built for a professional career within the financial sector.His career began as a banker with institutions such as Maryland National Bank, First Tennessee Bank, and F&M Bank.Mr. Fiallo’s appointment to the board of directors was effective on January 22, 2011. Jeff Sirianni - Vice President of Business Development, Director - Mr. Sirianni is the Managing Member of ND3, LLC which he founded in 2007.Prior to 2007, Mr. Sirianni was an educator, most recently teaching elementary school in Loudoun County, VA.Mr. Sirianni is also the CEO of a small public company Red Branch Technologies, Inc., a reactor/incubator model company focusing on the development of security applications, and President of White Door, Inc., a provider of alternative energy power platforms.Mr. Sirianni sits on the boards of Red Branch Technologies, Inc., White Door, Inc. and White Door Canarias, S.L., a Canary Island company situated in the U.S. sponsored ZEC zone for economic development.Mr. Sirianni is also a Co-Founder and Vice Chairman of the Board of The E4 Foundation, a non-profit which focuses on facilitating entrepreneurship and free trade.Mr. Sirianni is an active early-stage investor and strategic and business consultant to numerous development stage companies.ND3 assists its clients with a broad range of consulting services in the areas of business development and education to strategic consultation.ND3 focuses its efforts on developmental stage companies, both public and private, as well as mature companies in need of capital formation, funding introductions, and/or public relations.Mr. Sirianni’s portfolio as an investor and/or Co-Founder includes Blue Rain, LLC - real estate holdings, Nano
